DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        CRISSIA G. CALLEJAS,
                              Appellant,

                                    v.

               DEPARTMENT STORES NATIONAL BANK,
                           Appellee.

                              No. 4D21-510

                              [April 8, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Natasha DePrimo, Judge; L.T. Case Nos. CACE20005929
and COWE19-009762.

   Anthony Gonzalez of Light & Gonzalez, PLLC, Plantation, for appellant.

   Drew Linen of RAS LaVrar, LLC, Plantation, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.